W. Allen, J.
Lockey and Allison were special agents for the defendant, to receive and forward to it applications for insurance, and to receive from it and deliver to the parties policies of insurance, and to receive the premiums thereon. They were not authorized to make or to vary contracts of insurance. The word “agents,” printed on the calendar furnished to them by the defendant, does not imply more than this; but if it were held to be an advertisement of them as general agents, it would not import authority in them to waive the express provision of the contract that notice of removal should be given in writing. Kyte v. Commercial Assurance Co. 144 Mass. 43, and cases cited. Eastern Railroad v. Relief Ins. Co. 105 Mass. 570.
It is not stated in the auditor’s report that the officers of the defendant did anything at the meeting of the adjusters of the companies in which the property was insured which would amount to a waiver of the provision in the policy, or estop the defendant from claiming the benefit of it. It is found that the amount of the loss was discussed at the meeting, and that the plaintiff agreed to a reduction on the supposition that the defendant would pay its share of the loss; but it is not found that the defendant’s officers took part in the discussion, or knew that the plaintiff supposed that the defendant would pay its proportion of the loss, or said or did anything to create that supposition. No facts are found, and none can be inferred, which raise the question whether the officers had at that time authority expressly or by their acts to waive the provision.

Exceptions overruled.